Name: 64/389/EEC: Council Decision of 22 June 1964 on the organization of a survey of infrastructure costs in respect of transport by rail, road and inland waterway
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1964-06-29

 Avis juridique important|31964D038964/389/EEC: Council Decision of 22 June 1964 on the organization of a survey of infrastructure costs in respect of transport by rail, road and inland waterway Official Journal 102 , 29/06/1964 P. 1598 - 1601 Finnish special edition: Chapter 7 Volume 1 P. 0038 Danish special edition: Series II Volume IV P. 0018 Swedish special edition: Chapter 7 Volume 1 P. 0038 English special edition: Series II Volume IV P. 0018 Greek special edition: Chapter 07 Volume 1 P. 0032 Spanish special edition: Chapter 07 Volume 1 P. 0058 Portuguese special edition Chapter 07 Volume 1 P. 0058 ++++ ( 1 ) OJ N 24 , 8 . 2 . 1964 , P . 421/64 . ( 2 ) OJ N 102 , 29 . 6 . 1964 , P . 1600/64 . COUNCIL DECISION OF 22 JUNE 1964 ON THE ORGANIZATION OF A SURVEY OF INFRASTRUCTURE COSTS IN RESPECT OF TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY ( 64/389/EEC ) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 75 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE DEVELOPMENT OF THE COMMON TRANSPORT POLICY ENTAILS A HARMONIZATION OF NATIONAL PROVISIONS CONCERNING THE USE OF THE INFRASTRUCTURE , SUCH HARMONIZATION TO TAKE INTO ACCOUNT THE NEED TO ELIMINATE DISPARITIES LIABLE TO DISTORT COMPETITION IN THE TRANSPORT SECTOR ; WHEREAS THE PURSUIT OF THIS OBJECTIVE DEMANDS INTER ALIA AS FULL A KNOWLEDGE AS POSSIBLE OF INFRASTRUCTURE COSTS ; WHEREAS TO THIS END A SURVEY GOVERNED BY COMMON PRINCIPLES AND COVERING A COMMON PERIOD OF REFERENCE SHOULD BE ORGANIZED FOR ALL THE MEMBER STATES AND FOR ALL MODES OF TRANSPORT , HAS ADOPTED THIS DECISION : ARTICLE 1 THERE SHALL BE CARRIED OUT IN THE COMMUNITY , ON THE BASIS OF COMMON PRINCIPLES , A SURVEY OF INFRASTRUCTURE COSTS IN RESPECT OF TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY . EACH MEMBER STATE SHALL BE RESPONSIBLE FOR THE ORGANIZATION AND EXECUTION OF THE SURVEY IN RESPECT OF THOSE MATTERS WITH WHICH IT IS CONCERNED . ARTICLE 2 1 . THE OBJECT OF THE SURVEY SHALL BE TO DETERMINE : ( A ) TOTAL INFRASTRUCTURE COSTS ; ( B ) WHAT PART OF THOSE COSTS IS ATTRIBUTABLE TO THE TRANSPORT FUNCTION OF INFRASTRUCTURE IN CASES WHERE SUCH INFRASTRUCTURE IS AT THE SAME TIME FULFILLING OTHER FUNCTIONS ; ( C ) THE ALLOCATION OF THOSE COSTS AMONG THE VARIOUS CATEGORIES OF TRANSPORT . 2 . THE SURVEY SHALL RELATE TO DATE FOR THE YEAR 1966 . ARTICLE 3 IN ORDER TO GATHER THE DATA RELATING TO THE USE OF INFRASTRUCTURE REQUIRED IN ORDER TO CARRY OUT THE SURVEY PROVIDED FOR IN ARTICLE 1 , MEMBER STATES SHALL CARRY OUT A SERIES OF CENSUSES AND SAMPLINGS SPREAD OVER THE YEARS 1965 AND 1966 . THE TYPES OF CENSUS AND SAMPLING TO BE CARRIED OUT DURING EACH OF THOSE YEARS SHALL BE LAID DOWN BEFORE 15 JULY 1964 AND 30 APRIL 1965 RESPECTIVELY , BY DECISIONS OF THE COMMISSION TAKEN AFTER CONSULTING THE MEMBER STATES . ARTICLE 4 BEFORE 30 APRIL 1965 THE COUNCIL , ACTING UNANIMOUSLY ON A PROPOSAL FROM THE COMMISSION , SHALL DETERMINE THE SCOPE OF THE SURVEY AND SPECIFY THE METHODS OF DETERMINING AND ALLOCATING THE COSTS REFERRED TO IN ARTICLE 2 . ARTICLE 5 MEMBER STATES SHALL ADOPT IN GOOD TIME SUCH LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS AS MAY BE NECESSARY FOR THE ORGANIZATION AND CARRYING OUT OF THE SURVEY AND SHALL INFORM THE COMMISSION THEREOF . ARTICLE 6 MEMBER STATES SHALL COMMUNICATE THE RESULTS OF THE SURVEY TO THE COMMISSION BY 31 DECEMBER 1967 AT THE LATEST . THEY SHALL ASSIST THE COMMISSION IN COMPARING AND INTERPRETING THOSE RESULTS . ARTICLE 7 BEFORE 30 JUNE 1968 THE COMMISSION SHALL PLACE BEFORE THE COUNCIL A REPORT ON THE RESULTS OF THE SURVEY , TOGETHER WITH A STUDY ON THE COVERING OF INFRASTRUCTURE COSTS . THE REPORT SHALL BE ACCOMPANIED BY PROPOSALS FOR THE INTRODUCTION OF A PERMANENT STANDARD ACCOUNTING SYSTEM IN RESPECT OF REVENUE AND EXPENDITURE RELATING TO TRANSPORT INFRASTRUCTURE . ARTICLE 8 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 JUNE 1964 . FOR THE COUNCIL THE PRESIDENT A . BERTRAND